3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 5 and 7 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2006/0021574 to Armour, et al. (hereinafter “Armour”) in view of U.S. Patent No. 4,800,173 to Kanai, et al. (“Kanai”). 
Regarding claim 1
a mounting stand on which a SiC wafer is mounted (See, e.g., Fig. 1 and ¶¶[0058]-[0061] which teach a heating susceptor (145) on which one or more wafers (135) are mounted.  As an initial matter it is noted that recitation of a SiC wafer does not carry patentable weight in an apparatus claim as it is considered to be the article worked upon by the apparatus.  It has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312”F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and MPEP 2115.); and 
a furnace body which is configured to cover the mounting stand and includes a growth space therein (see, e.g., Fig. 1 and ¶¶[0058]-[0061] which teach a furnace body formed by walls (105) which define a reaction chamber (100)),
wherein the furnace body includes
a raw material gas supply port which is positioned so as to face the mounting stand and is configured to supply a raw material gas to the growth space (see, e.g., Fig. 1 and ¶¶[0058]-[0073] which teach a gas distribution injector head (150) which includes a first gas inlet (160) which faces the susceptor (145); see specifically Figs. 11-18 and ¶¶[0105]-[0117] which teach an embodiment of an injector (800) which includes inlets (820) divided into three concentric zones (840), (850), and (860) with Fig. 17 showing that the inlets (820) in the central zone (840) are comprised of an inner conduit opening (1370) formed by a coaxial wall (1390) with Figs. 12-14 further showing that the inner conduit (1370) in the central zone (840) is connected 
a first purge gas supply port which surrounds the raw material gas supply port and is configured to supply a purge gas to the growth space (see, e.g., Fig. 1 and ¶¶[0058]-[0073] which teach that the gas distribution injector head (150) includes a second gas inlet (165) which is capable of supplying a purge gas to the reaction chamber (100); see specifically Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the inlets (820) in the central zone (840) are comprised of an outer conduit opening (1380) formed by an outer coaxial wall (1360) with Figs. 12-14 further showing that the outer conduit (1380) in the central zone (840) is connected to a conduit (950a) which is configured to supply a purge or carrier gas to the reaction chamber (100)), and
a second purge gas supply port which surrounds a vicinity of the first purge gas supply port and is configured to supply a purge gas to the growth space (see, e.g., Fig. 1 and ¶¶[0058]-[0073] which teach that the gas distribution injector head (150) includes a porous element (167) which is capable of supplying a purge gas to the reaction chamber (100); see specifically Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the second concentric zone (850) surrounds the central zone (840) and includes a plurality of inlets (820) which also include inner (1370) and outer (1380) conduit openings which are configured to supply a purge or carrier gas to the reaction chamber (100) via conduit (940b) or (950b); in 
the first purge gas supply port comprises an opening that entirely surrounds an outer periphery of the raw material gas supply port in a concentric circle (see, e.g., Figs. 11-17 and ¶¶[0105]-[0117] which teach that the outer conduit (1380) continuously surrounds the inner conduit (1370) in a concentric circle; see also Fig.  21C which shows that carrier inlet (1623) surrounds coaxial inlet (1626)), 
the raw material gas supply port is a first end of a raw material gas supply pipe for supplying the raw material gas to the growth space (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which teach that inlets (820) in the central zone (840) are comprised of an inner conduit opening (1370) formed by a coaxial wall (1390) which has a first end for supplying the desired raw material gas to the reaction chamber (100)), 
the first purge gas supply port is a first end of a first purge gas supply pipe for supplying the purge gas to the growth space (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the inlets (820) in the central 
Even if it is assumed arguendo that the recitation of a SiC wafer carries patentable weight, the use of a SiC substrate as the wafer (135) would have been obvious in view of the teachings of Armour.  In ¶[0071] Armour teaches that the system may be utilized for the epitaxial growth of materials systems comprised of Group IV compounds such as SiC.  Thus, in order to produce a high-quality epitaxial SiC layer having few defects, excellent crystallinity, and a low surface roughness a person of ordinary skill in the art would readily recognize the desirability of using a SiC wafer as the substrate such that homoepitaxial growth may occur and problems arising from a lattice constant and thermal coefficient of expansion mismatch may be avoided.  Accordingly, a person of ordinary skill in the art would be motivated to utilize a SiC substrate as the wafer (135) when performing SiC epitaxial growth for these reasons.  
Armour does not explicitly teach that the first end of the raw material gas supply pipe is positioned above the first end of the first purge gas supply pipe in a +z direction that is perpendicular to the mounting stand on which the SiC wafer is mounted.  However, absent a showing of unexpected results, positioning the first end of the raw material gas supply pipe such that it located just above the first end of the first purge gas supply pipe in a +z direction may be considered as a mere rearrangement of parts which does not modify the operation of the device and, hence, is prima facie obvious.  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  Alternatively, in Fig. 1 and col. 10, l. 27 to col. 12, l. 21 Kanai teaches an embodiment of a gas supplying pipe which includes concentric first (109), second (110), and third (111) gas supplying conduits.  In col. 10, l. 56 to col. 11, l. 3 Kanai specifically teaches that the pipes are preferably arranged in a manner which creates a conic trapezoid (A’) which functions as a reaction region.  In this case the innermost conduit (109) is positioned above the second (110) and third (111) gas supply conduits in the +z direction.  Thus, a person of ordinary skill in the art would look to the teachings of Kanai and would be motivated to provide, for example, the inner coaxial wall (1390) in Fig. 17 positioned above the outer coaxial wall (1360) in the +z direction in order to form a reaction region analogous to that in Fig. 1 of Kanai where the desired precursor gas(es) are combined and funneled towards the substrate for more efficient reaction and/or film growth thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Armour teaches that the SiC epitaxial growth apparatus is configured such that a flow velocity of the purge gas supplied from the second purge gas supply port becomes lower than a flow velocity of the purge gas supplied from the first purge gas supply port (As an initial matter it is noted that this appears to be a process structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114.  Alternatively, in at least ¶[0081] and claim 13 Armour teaches that the flow rate of each precursor through its respective orifice can be controlled by individual flow-restricting devices.  Accordingly a person of ordinary skill in the art would be motivated to supply each of conduits (940a)-(940c) and (950a)-(950c) with a flow-restricting device which permits the flow velocity through each orifice, including that of the first and second purge gas supply ports to be independently controlled in order to obtain more precise control over the gas flow through the inner (1370) and outer (1380) conduits within each of zones (840), (850), and (860).  In this regard the flow restricting devices would make it possible to configure the flow velocity through the second purge gas supply port lower than a flow velocity through the first purge gas supply port as claimed.)
Regarding claim 4, Armour teaches that the second purge gas supply port is positioned on a side outward from an outer periphery of the first purge gas supply port at a distance of 0.5 mm or more therefrom (see, e.g., Figs. 11-13 and ¶¶[0105]-[0117] which teach that the inlets (820) in the middle zone (850) are positioned on a side outward from an outer periphery of the outer conduit (1380) of inlets (820) in the central zone (840); see specifically ¶[0097] which teaches that the precursor gas inlets may be provided at a density of 1.55 inlets/cm2 which necessarily means that the inlets (820) in the middle 
Regarding claim 5, Armour teaches that the second purge gas supply port comprises a plurality of second purge gas supply ports, and the plurality of second purge gas supply ports are arranged in a concentric circle surrounding the first purge gas supply port (see, e.g., Figs. 11-17 and ¶¶[0105]-[0117] which teach that a plurality of inlets (820) in the middle zone (850) form a concentric circle around the inlets (820) in the central conduit (840); see also Fig. 18 which shows that carrier gas inlets (1460) form a concentric circle around inlets (1440) and/or (1450)).
Regarding claim 6, Armour teaches that the second purge gas supply port is a through hole formed in a partition wall that separates the growth space and a processing front chamber from each other (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the second concentric zone (850) surrounds the central zone (840) and includes a plurality of inlets (820) which also include inner (1370) and outer (1380) conduit openings which are configured to supply a purge or carrier gas to the reaction chamber (100); alternatively, see ¶[0110] which teaches that a carrier gas supply with a porous element defining parts of the surface (810) of the injector (800) between outlets (820) or with discrete carrier gas outlets may be provided as well as Figs. 8B and 18 and associated descriptive text which teach the use of a plurality of first (570) or (1440) and second (580) or (1450) precursor inlets which are surrounded by a plurality of carrier gas inlets (590) or (1460); in each of the aforementioned cases the inlets (820), (590), (1460), and/or the porous holes necessarily include through holes in an interior surface (810) of the injector (800) and in this case the interior surface (810) may be considered as a 
Regarding claim 7, Armour teaches 
a plurality of the raw material gas supply ports (see, e.g., Figs. 13-18 and ¶¶[0105]-[0123] which teach that a plurality of inlets (820) are provided),
wherein the plurality of raw material gas supply ports include a Si-based gas supply port and a C-based gas supply port (see, e.g., ¶[0071] which teaches that the precursor gases utilized may be for the growth of a Group IV compound such as SiC; accordingly, a person of ordinary skill in the art would recognize the desirability of utilizing separate Si- and C-based precursor gases which are supplied through separate inlets (820) in order to facilitate the reaction and growth of SiC at the surface of the wafer (135) rather than within or around the inlet (820) itself; see also Figs. 8B and 18 and associated descriptive text which teach the use of a plurality of first (570) or (1440) and second (580) or (1450) precursor inlets), and 
the second purge gas supply port comprises a plurality of second purge gas supply ports, and the plurality of second purge gas supply ports are arranged in a concentric circle surrounding the Si-based gas supply port (see, e.g., Figs. 11-17 and ¶¶[0105]-[0117] which teach that a plurality of inlets (820) in the middle zone (850) form a concentric circle around the inlets (820) in the central conduit (840); see also Fig. 18 which shows that carrier gas inlets (1460) form a concentric circle around inlets (1440) and/or (1450)).
Regarding claim 9, Armour does not explicitly teach that the second purge gas supply port comprises an opening that entirely surrounds an outer periphery of the first purge gas supply port in a concentric circle.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and col. 10, l. 27 to col. 12, l. 21 Kanai teaches an embodiment of a gas supplying pipe which includes concentric first (109), second (110), and third (111) gas supplying conduits which together form a concentric triple conduit.  As shown specifically in Fig. 1, the first (109), second (110), and third (111) gas supply conduits are separately connected to gas feeding pipes (123), (124), and (125) which facilitate the delivery of separate gaseous species from gas reservoirs (101)-(102), (103)-(105), and (106)-(108), respectively.  In Example 1 at col. 12, ll. 24-66 Kanai teaches flowing silane (SiH4) through the first conduit (109), B2H6 through the second conduit (110), and F2 and He gas through the third conduit (111) in order to, for example, deposit a doped Si film.  Thus, a person of ordinary skill in the art would look to the teachings of Kanai and would readily recognize that the inner conduit (1370) and outer conduit (1380) in Fig. 17 of Armour may be further supplied with a third outer conduit which surrounds the outer conduit (1380) in a concentric circle in a manner analogous to the first (109), second (110), and third (111) gas supply conduits in Fig. 1 of Kanai with the motivation for doing so being to provide an outer purge gas port which further defines a film deposition space and facilitates supplying an additional purge gas which inhibits deposition on the interior walls of the gas conduits.  
It is also noted that claims 1 and 9 may conceivably be separately rejected over Kanai alone since the first (109), second (110), and third (111) gas supply conduits in .  

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armour in view of Kanai and further in view of International Patent Appl. Publ. No. WO 2016/098638A1 to Fukada, et al. (“Fukada”).  U.S. Patent Appl. Publ. No. 2017/0345658, which is the U.S. national stage entry of Fukada, is used as an English language translation thereof.  
Regarding claim 3, Armour teaches that the first purge gas supply port is configured so as to supply a purge gas to the growth space at a flow velocity (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which teach that the inlets (820) in the central zone (840) are comprised of an outer conduit opening (1380) formed by an outer coaxial wall (1360) and are configured to supply a purge gas to the reaction chamber (100) at a predetermined flow velocity), and the second purge gas supply port is configured so as to supply a purge gas to the growth space at a flow velocity (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the second concentric zone (850) surrounds the central zone (840) and includes a plurality of inlets (820) which also include inner (1370) and outer (1380) conduit openings which are configured to supply a purge or carrier gas to the reaction chamber (100) via conduit (940b) or (950b) at a predetermined flow velocity; see specifically ¶[0110] which teaches that a carrier gas supply with a porous element defining parts of the surface (810) of the injector (800) between outlets (820) or with discrete carrier gas outlets may be provided and Figs. 18 & 21C and ¶¶[0118]-[0123] which teach an arrangement in which first (1440) and second (1450) precursor inlets are 
Armour and Kanai do not explicitly teach that the first purge gas supply port is configured to supply gas at a flow rate of greater than 10 m/s and equal to or less than 100 m/s and the second purge gas supply port is configured to supply gas at a flow rate of 0.1 to 10 m/s.  However, in at least ¶[0081] and claim 13 Armour teaches that the flow rate of each precursor through its respective orifice can be controlled by individual flow-restricting devices.  Accordingly a person of ordinary skill in the art would be motivated to supply each of conduits (940a)-(940c) and (950a)-(950c) as well as any network of porous conduits as taught in ¶[0110]  with a flow-restricting device which permits the flow velocity through each orifice to be controlled within the desired range, including from 0.1 to 100 m/s.  This is further supported by Fig. 1 and at least ¶¶[0052]-[0078] as well as elsewhere throughout the entirety of Fukuda which teaches an analogous embodiment of a system and method for the growth of SiC by chemical vapor deposition.  In ¶[0077] Fukuda specifically teaches that the average flow velocity of the of gas supplied to the furnace from the gas inlet piping (30) is preferably within a range of 0.001 to 100 m/s in order to suppress flow turbulence in the vicinity of the inlet port (35) such that the adhesion of deposits around the inlet port (35) can be inhibited.  Thus, in view of the teachings of Fukuda a person of ordinary skill in the art would be motivated to configure the first and second purge gas supply ports utilized in the apparatus of Armour to supply gas at flow 
Regarding claim 8, Armour and Kanai do not explicitly teach that the first end of the raw material gas supply pipe has a diameter that increases in a downward -z direction.  However, in Figs. 2-3 and ¶¶[0073]-[0080] as well as elsewhere throughout the entire reference Fukuda teaches an analogous embodiment of gas inlet piping (30) in which a taper having a predetermined angle  is provided at an outlet (35) to the piping (30) in order to suppress swirling of the gases in the vicinity of the outlet (35) and minimize the adhesion of deposits around the periphery of the outlet (35).  Thus, a person of ordinary skill in the art would look to the teachings of Fukuda and would be motivated to provide the first end of the inner conduit (1370) with a diameter that increases in the downward -z direction in order to minimize the adhesion of deposits on the inner conduit (1370) during film growth.  

Response to Arguments
Applicant's arguments filed July 29, 2021, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  It appears that limitations previously recited in rejected dependent claims 5 and 6 have been incorporated into claim 1 while U.S. Patent No. 4,800,173 to Kanai, et al. has been introduced to teach the newly added limitations in claim 1.  As detailed supra, Fukuda and Kanai are also relied upon to teach the limitations recited in new claims 8 and 9, respectively.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714